Exhibit 10.4

INCENTIVE AWARD AGREEMENT NONQUALIFIED STOCK OPTION AGREEMENT

 

THIS AGREEMENT, made on June 15, 2016 (the “Award Date”), by and between
Intersections Inc. (the “Corporation”) and Michael R. Stanfield (the “Holder”).

 

WHEREAS, the Corporation has established the 2014 Stock Incentive Plan, as
amended from time to time (the “Plan”), pursuant to which stock options may be
awarded to employees, directors, consultants and independent contractors of the
Corporation and its Subsidiaries; and

 

WHEREAS, it is intended that this Agreement shall set forth the terms,
conditions and restrictions imposed with respect to the Option (as defined
below);

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.Option.

 

(a)Pursuant to the Plan, the Holder has been awarded on the Award Date, the
right and option (the “Option”) to purchase all or any part of the aggregate of
379,000 shares of the Corporation’s common stock, par value $0.01 per share
(each a “Share”), subject to the terms, conditions and restrictions set forth in
the Plan and in this Agreement, at an exercise price per Share of $2.30 (the
“Exercise Price”). The Option is not intended to be an incentive stock option.

 

(b)The Option and this Agreement are subject to all of the terms and conditions
of the Plan, which terms and conditions are hereby incorporated by reference.
Except as otherwise expressly set forth herein, the capitalized terms used in
this Agreement shall have the same definitions as set forth in the Plan.

 

2.Term of the Option. The Option shall expire on the tenth anniversary of the
Award Date (the “Expiration Date”) or, if earlier the date on which the Option
is terminated or forfeited in accordance with the provisions of the Plan and
this Agreement.

 

 

3.

Vesting and Exercisability.

 

(a)Subject to Section 2(b) and Section 2(c) hereof, the Option shall vest and
become exercisable on January 1, 2019 (the “Vesting Date”), provided that the
Holder remains continuously employed by the Corporation or a Subsidiary from the
Award Date through (and including) the Vesting Date.

 

(b)Notwithstanding the provisions of Section 2(a) hereof, in the event of the
Holder’s death or Disability, the Holder shall immediately be vested in the
Option and the Option shall be exercisable for the periods provided in the Plan.

 

(c)Notwithstanding the provisions of Section 2(a) hereof, in the event (i) the
Holder is terminated by the Corporation and/or Subsidiary without Cause, or (ii)
the Holder’s

 

NY 76216262v4

--------------------------------------------------------------------------------

employment with the Corporation and/or Subsidiary is terminated by the Holder by
reason of the Holder’s resignation for Good Reason, the Holder shall immediately
be vested as to (x) 1/3rd (one-third) of the Option if such termination is in
2016, (y) 2/3rd (two-thirds) of the Option if such termination is in 2017 and
(z) all of the Option if such termination is in 2018, and shall be exercisable
for the periods provided in the Plan.

 

(d)In the event of the Holder’s termination of employment for any reason other
than the circumstances set forth in Section 2(b) or Section 2(c) prior to the
Vesting Date unless otherwise provided in the Plan, the Option shall be
cancelled with no compensation due to the Holder, and the Holder shall have no
rights or interests with respect to the Option.

 

4.Manner of Exercise. Notice of exercise and payment of the exercise price with
respect to the Option shall be as provided in the Plan. To the extent the Option
is vested on the Holder’s termination of employment (after giving effect to any
accelerated vesting under Section 3 above), the Option may only be exercised for
the period of time provided in the Plan.

 

5.Transfer Restrictions. The Option may not be transferred, pledged, assigned,
hypothecated or otherwise disposed of in any way by the Holder, except by will
or by the laws of descent and distribution.

 

6.Ownership, Voting Rights, Duties. Unless and until the exercise of the Option
and the delivery of Shares, the Holder has no rights as a shareholder of the
Corporation with respect to the underlying Shares, including no right to vote
the underlying Shares or rights to dividends or distributions on the underlying
Shares.

 

7.Holder Bound by the Plan. The Holder hereby acknowledges receipt of a copy of
the Plan and by accepting this Award agrees to be bound by all the terms and
provisions of the Plan and this Agreement, including, without limitation, the
Corporation’s and Subsidiaries’ tax withholding rights with respect to the
Option and any Shares issued, or cash paid, pursuant thereto. A determination of
the Committee as to any questions which may arise with respect to the
interpretation of the provisions of this Agreement and of the Plan shall be
final. The Committee may authorize and establish such rules, regulations and
revisions thereof not inconsistent with the provisions of the Plan, as it may
deem advisable.

 

8.Modification of Agreement. This Agreement may be modified, amended, suspended
or terminated, and any terms or conditions may be waived, but only by a written
instrument executed by the parties hereto; provided, however, that this
Agreement may be amended without the consent of the Holder if such amendment is
not adverse in any material respect to the Holder or to the extent necessary to
comply with the requirements of Section 409A of the Internal Revenue Code or as
contemplated under the Plan, including pursuant to Section 15 of the Plan.

 

9.No Right to an Employment Relationship. The Holder understands and
acknowledges that this Agreement is not a contract for employment or service
with the Corporation and/or any of its Subsidiaries, and nothing contained
herein shall be construed as giving the Holder any right to be retained as an
employee of, or provide service to, the Corporation and/or any of its
Subsidiaries or affiliates for any period of time.

 

2NY 76216262v4

--------------------------------------------------------------------------------

10.Severability. Each provision of this Agreement is intended to be severable.
If any provision of this Agreement shall be invalid or unenforceable to any
extent or in any application, the remaining provisions of this Agreement shall
not be affected thereby and shall continue in effect and application to the
fullest extent in accordance with their terms.

 

11.Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware, without giving effect to the principles
of conflict of laws.

 

12.Successors in Interest. This Agreement shall inure to the benefit of, and be
binding on, the Corporation and its successors and assigns. This Agreement shall
inure to the benefit of, and be binding on, the Holder and the Holder’s legal
representatives. All obligations imposed upon the Holder and all rights granted
to the Corporation under this Agreement shall be final, binding and conclusive
upon the Holder’s heirs, executors and administrators. This Agreement shall not
be transferrable or assignable by the Holder other than pursuant to the laws of
descent and distribution.

 

13.Counterparts. This Agreement may be executed in any number of counterparts,
including counterparts transmitted by facsimile or electronic mail, any one of
which shall constitute an original of this Agreement. When counterparts or
facsimile or electronic mail copies have been executed by all parties hereto,
they shall have the same effect as if the signatures to each counterpart or copy
were upon the same documents and copies of such documents shall be deemed valid
as originals. The parties agree that all such signatures may be transferred to a
single document upon the request of any party. This Agreement shall not be
binding unless and until it shall be fully executed and delivered by all parties
hereto. In the event that this Agreement is executed and delivered by way of
facsimile transmission or electronic mail, each party delivering a facsimile or
electronic mail counterpart shall promptly deliver an ink-signed original
counterpart of the Agreement to the other party by overnight courier service;
provided that the failure of a party to deliver an ink-signed original
counterpart shall not in any way effect the validity, enforceability or binding
effect of a counterpart executed and delivered by facsimile transmission or
electronic mail.

 

14.Defined Terms. In addition to terms defined elsewhere herein, the following
terms shall have the following meanings when used in this Agreement.

 

(a)“Cause” shall mean that the Holder: (i) has been convicted of, or entered a
plea of nolo contendre to, a misdemeanor involving moral turpitude or any felony
under the laws of the United States or any state or political subdivision
thereof; (ii) has committed an act constituting a breach of fiduciary duty,
fraud, gross negligence or willful misconduct; (iii) has engaged in conduct that
violated the Corporation’s then existing internal policies or procedures and
which is materially detrimental to the business, reputation, character or
standing of the Corporation or any of its Subsidiaries; or (iv) after written
notice to the Holder and a reasonable opportunity of at least 30 days to cure,
the Holder shall continue (x) to be in material breach of the terms of his
employment agreement with the Corporation; (y) to fail or refuse to attend to
the material duties and responsibilities reasonably assigned to him by the Board
of Directors consistent with his authority, position and responsibilities on the
date hereof; or (z) to be absent excessively for reasons unrelated to
disability.

 

3NY 76216262v4

--------------------------------------------------------------------------------

(b)“Disability” shall mean that the Holder is (i) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months or (ii) by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the service provider's employer.

 

(c)“Good Reason” shall mean one or more of the following without the Holder’s
written consent: (i) a material diminution of the Holder’s base salary; (ii) a
material diminution in the Holder’s authority, duties or responsibilities; (iii)
the Holder no longer reports directly to the Board of Directors of the
Corporation; (iv) the relocation of the Holder’s principal office to a location
outside a thirty (30) mile radius from the Corporation’s present Chantilly,
Virginia location or (v) any other action or inaction that constitutes a
material breach of the terms of the Holder’s employment agreement with the
Corporation, provided, however, that none of the events described herein will
constitute Good Reason unless the Holder has first provided written notice to
the Corporation of the occurrence of the applicable event(s) within ninety (90)
days of the initial existence of such event and the Corporation fails to cure
such event within thirty (30) days after its receipt of such written notice and,
if uncured, the termination is effective as of the end of such cure period.

 

15.Conflicts. This Agreement remains subject to the terms of the Plan. To the
extent of any conflict between this Agreement and the Plan, the Plan shall
control; provided, however, that the Agreement may impose greater restrictions
on, or grant lesser rights to, the Holder than the Plan.

 

16.Entire Agreement. This Agreement, together with the Plan, constitute the
entire agreement between the parties hereto with respect to the Option. The
Holder and the Corporation acknowledge and agree that, notwithstanding any
provisions in the Holder’s employment agreement (if any) with the Corporation
and/or any Subsidiary to the contrary, the provisions of this Agreement control
the treatment of the Option, including but not limited to the treatment of such
Option on termination of the Holder’s employment for any reason.

 

[Remainder of Page Intentionally Left Blank]

 

 

4

 

NY 76216262v4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

INTERSECTIONS INC.

 

 

 

By:

/s/ Ronald L. Barden

 

Name:

Ronald Barden

 

Title:

Chief Financial Officer

 

 

 

 

/s/ Michael R. Stanfield

 

 

Michael R. Stanfield

 

 

 

 

NY 76216262v4